     Case 3:19-cv-01030-GPC-LL Document 24 Filed 04/30/20 PageID.113 Page 1 of 3



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARIANNA MONCREIFF,                                 Case No.: 19cv1030-GPC-LL
12                                      Plaintiff,
                                                         ORDER DENYING WITHOUT
13   v.                                                  PREJUDICE JOINT MOTION TO
                                                         CONTINUE AND DIRECTING
14   SAN DIEGO UNIFIED SCHOOL
                                                         PARTIES TO MEET AND CONFER
     DISTRICT,
15
                                      Defendant.         [ECF No. 23]
16
17
18         Currently before the Court is the Parties’ “Joint Motion to Extend Discovery and
19   Case Deadlines.” ECF No. 23. The Parties request an extension of the fact discovery
20   deadline to July 31, 2020 for the limited purpose of allowing the Parties to complete the
21   depositions identified in the Court’s March 25, 2020 Order [ECF No. 22]. Id. at 2. The
22   Parties further request a corresponding extension of all subsequent pre-trial deadlines. Id.
23   For the reasons set forth below, the Court DENIES WITHOUT PREJUDICE the
24   Parties’ request.
25                                     LEGAL STANDARD
26         Once a Rule 16 scheduling order is issued, dates set forth therein may be modified
27   only “for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4); see also
28   ECF No. 15 at 7 (stating that the Court will not modify the dates and times set forth in the

                                                     1
                                                                              19cv1030-GPC-LL
     Case 3:19-cv-01030-GPC-LL Document 24 Filed 04/30/20 PageID.114 Page 2 of 3



1    Scheduling Order “except for good cause shown.”). The Rule 16 good cause standard
2    focuses on the “reasonable diligence” of the moving party. Noyes v. Kelly Servs., 488
3    F.3d 1163, 1174 n.6 (9th Cir. 2007). Essentially, “the focus of the inquiry is upon the
4    moving party’s reasons for seeking modification.” Johnson v. Mammoth Recreations,
5    Inc., 975 F.2d 604, 609 (9th Cir. 1992).
6                                           ANALYSIS
7          The Court finds the Parties have not established good cause for an extension of the
8    case deadlines as requested. The Parties state that since the Court’s March 25, 2020
9    Order, they have been unable to proceed with fact discovery depositions given the
10   conditions created by the current COVID-19 pandemic. ECF No. 23 at 4. Although the
11   Court recognizes the serious public health emergency resulting from the COVID-19
12   pandemic, “[a]ttorneys and litigants all over the country are adapting to a new way of
13   practicing law, including conducting depositions and deposition preparation remotely.”
14   Grano v. Sodexo Mgmt., No. 18cv1818-GPC(BLM), 2020 U.S. Dist. LEXIS 72862, at
15   *10-11 (S.D. Cal. Apr. 24, 2020).
16         In this case, the Parties have failed to explain why they cannot conduct the
17   remaining depositions by telephone, video, or some other remote means. See Fed. R. Civ.
18   P. 30(b)(4) (“The parties may stipulate—or the court may on motion order—that
19   a deposition be taken by telephone or other remote means.”); see Velicer v. Falconhead
20   Capital LLC, No. C19-1505 JLR, 2020 U.S. Dist. LEXIS 64494, at *5-6 (W.D. Wash.
21   Apr. 13, 2020) (denying motion to extend case deadlines where parties failed to discuss
22   why they could not take depositions remotely).
23         It is further not clear to the Court whether the Parties have even discussed the
24   possibility of completing the remaining depositions in this way. For these reasons, the
25   Court DENIES WITHOUT PREJUDICE the Parties’ request. Instead, the Court finds
26   it appropriate to ORDER the Parties to meet and confer to determine whether a protocol
27   for remotely completing the depositions identified in the Court’s March 25, 2020 Order is
28   feasible. See SAPS, LLCS v. Ezcare Clinic, Inc., No. 19-11229, 2020 U.S. Dist. LEXIS
                                                2
                                                                            19cv1030-GPC-LL
     Case 3:19-cv-01030-GPC-LL Document 24 Filed 04/30/20 PageID.115 Page 3 of 3



1    69575, at *6 (E.D. La. Apr. 21, 2020) (finding it is not feasible to delay depositions “until
2    some unknown time in the future” during the present pandemic); De Lench v. Archie,
3    No. 18-12549-LTS, 2020 U.S. Dist. LEXIS 58049, at *6 (D. Mass. Apr. 2, 2020)
4    (reminding parties trial date is firm and encouraging “the parties to avail themselves of
5    video technology for meetings, depositions, and other communication and interactions
6    arising in the discovery process” in light of the current pandemic).
7          The Parties shall file a Joint Status Report with the Court by May 8, 2020
8    regarding the efforts of their meet and confer. The Joint Status Report should not exceed
9    seven pages in length.
10         IT IS SO ORDERED.
11
12   Dated: April 30, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
                                                                               19cv1030-GPC-LL
